                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Linda Verboom Curry, et al.
                                      Plaintiff,
v.                                                       Case No.: 1:20−cv−03088
                                                         Honorable Gary Feinerman
The Boeing Company
                                      Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 28, 2020:


         MINUTE entry before the Honorable Gary Feinerman:The status hearing set for
8/6/2020 at 9:00 a.m. [19] is re−set for 9:45 a.m. TIME CHANGE ONLY. The court will
have questions on Defendant's motion to dismiss [10] and Plaintiffs' motion to remand
[17]. Attorneys should appear for the 8/6/2020 hearing by calling the Toll−Free Number:
(877) 336−1828, Access Code: 4082461. Members of the public and media will be able to
call in to listen to this hearing (use toll free number). Please, please be sure to keep your
phone on mute when you are not speaking. Persons granted remote access to proceedings
are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
